DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7 and 10-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (Lee, US 2010/0065848).
Re Claim 1: As shown in Figs. 2 and 4-10, Lee discloses a method for fabricating a color filter array substrate, comprising the following steps:
providing a substrate 10 (Fig. 4);
forming a thin-film-transistor (TFT) structural layer over the substrate 10, wherein the TFT structural layer comprises a source/drain metal layer 65a, 66a, 67a (Fig. 4);
forming a passivation layer 70 over the TFT structural layer (Fig. 5);
forming a color resist layer 90R, 90G, 90B over the passivation layer 70 (Fig. 7);
forming a planarization layer 100 over the color resist layer 90R, 90G, 90B (Fig. 8);
forming an opening structure 106a over the planarization layer 100, the color resist layer 90R, and the passivation layer 70, wherein the opening structure 106a simultaneously penetrates the planarization layer 100, the color resist layer 90R, and the passivation layer 70, and exposes the source/drain metal layer 67a (Fig. 10);
forming a transparent conductive layer 112a over the planarization layer 100, wherein the transparent conductive layer 112a covers the opening structure 106a and electrically connects the source/drain metal layer 67a (Fig. 2);
wherein forming the opening structure 106a over the planarization layer 100, the color resist layer 90R, and the passivation layer 70 comprising the following steps:
forming a first opening in the planarization layer 100 (Fig. 9) [0074-0075];
forming a second opening in the color resist layer 90R and the passivation layer 70 at an area corresponding to the first opening [0076], wherein the second opening penetrates the color resist layer 90R and the passivation layer 70 to expose the source/drain metal layer 67a, and the first opening and the second opening form the opening structure 106a (Fig. 10); and
the passivation layer 70 is an inorganic material layer [0039].
Re Claim 4: The method for fabricating a color filter array substrate of claim 1, wherein the opening hole structure 106a is formed by a dry etching process in one time during the step of forming the opening structure over the planarization layer 100, the color resist layer 90R, and the passivation layer 70 [0076-0077].
Re Claim 5: The method for fabricating a color filter array substrate of claim 1, wherein forming the thin-film-transistor (TFT) structural layer over the substrate 10 comprising the following steps:
forming a gate metal layer 26a over the substrate 10 (Fig. 4);
forming a gate insulating layer 30 over the gate metal layer 26a (Fig. 4);
forming an active layer 40a over the gate insulating layer 30 (Fig. 5);
forming an ohmic contact layer (not shown) over the active layer 40a [0032]; and
forming the source/drain metal layer 65a, 66a, 67a over the ohmic contact layer (Fig. 5) [0033].
Re Claim 6: As shown in Figs. 2 and 4-10, Lee discloses a method for fabricating a color filter array substrate, comprising the following steps:
providing a substrate 10 (Fig. 4);
forming a thin-film-transistor (TFT) structural layer over the substrate 10, wherein the TFT structural layer comprises a source/drain metal layer 65a, 66a, 67a (Fig. 5);
forming a passivation layer 70 over the TFT structural layer (Fig. 6);
forming a color resist layer 90R, 90G, 90B over the passivation layer 70 (Fig. 7);
forming a planarization layer 100 over the color resist layer 90R, 90G, 90B (Fig. 8);
forming an opening structure 106a over the planarization layer 100, the color resist layer 90R, and the passivation layer 70, wherein the opening structure 106a simultaneously penetrates the planarization layer 100, the color resist layer 90R, and the passivation layer 70, and exposes the source/drain metal layer 67a (Fig. 10);
forming a transparent conductive layer 112a over the planarization layer 100, wherein the transparent conductive layer 112a covers the opening structure 106a and electrically connects the source/drain metal layer 67a (Fig. 2).
Re Claim 7: The method for fabricating a color filter array substrate of claim 6, wherein forming the opening structure 106a over the planarization layer 100, the color resist layer 90R, and the passivation layer 70 comprising the following steps:
forming a first opening in the planarization layer 100 (Fig. 9) [0075]; and
forming a second opening in the color resist layer 90R and the passivation layer 70 at an area corresponding to the first opening, wherein the second opening penetrates the color resist layer 90R and the passivation layer 70 to expose the source/drain metal layer 67a, and the first opening and the second opening form the opening structure 106a (Fig. 10) [0076].
Re Claim 10: The method for fabricating a color filter array substrate of claim 6, wherein the opening hole structure 106a is formed by a dry etching process in one time during the step of forming the opening structure 106a over the planarization layer 100, the color resist layer 90R, and the passivation layer 70 [0076-0077].
Re Claim 11: The method for fabricating a color filter array substrate of claim 6, wherein the passivation layer 70 is an inorganic material layer [0039].
Re Claim 12: The method for fabricating a color filter array substrate of claim 6, wherein forming the thin-film-transistor (TFT) structural layer over the substrate 10 comprising the following steps:
forming a gate metal layer 26a over the substrate 10 (Fig. 4);
forming a gate insulating layer 30 over the gate metal layer 26a (Fig. 4);
forming an active layer 40a over the gate insulating layer 30 (Fig. 5);
forming an ohmic contact layer (not shown) over the active layer 40a [0032]; and
forming the source/drain metal layer 65a, 66a, 67a over the ohmic contact layer (Fig. 5) [0033].
Re Claim 13: As shown in Fig. 2, Lee discloses a color filter array substrate, comprising:
a substrate 10;
a thin-film-transistor (TFT) structural layer disposed over the substrate 10, wherein the TFT structural layer comprises a source/drain metal layer 65a, 66a, 67a;
a passivation layer 70 disposed over the TFT structural layer;
a color resist layer 90R, 90G, 90B disposed over the passivation layer 70;
a planarization layer 100 disposed over the color resist layer 90R, 90G, 90B;
an opening structure 106a disposed over the planarization layer 100, the color resist layer 90R, and the passivation layer 70, and exposes the source/drain metal layer 67a; and
a transparent conductive layer 112a disposed over the planarization layer 100, wherein the transparent conductive layer 112a covers the opening structure 106a and electrically connects the source/drain metal layer 67a.
Re Claim 14: The color filter array substrate of claim 13, wherein, as shown in Figs. 9 and 10, a first opening is disposed over the planarization layer 100, and a second opening is disposed over the color resist layer 90R and the passivation layer 70, and the first opening and the second opening form the opening structure 106a [0075-0076]; and
the second opening comprises an upper portion and a lower portion, a sidewall of the upper portion is formed by the color resist layer 90R, and a sidewall of the lower portion is formed by the passivation layer 70, wherein a sidewall of the first opening is formed by the planarization layer 100 (Fig. 10).
Re Claim 15: The color filter array substrate of claim 14, wherein the first opening is formed by a photolithography process, and the second opening is formed by a dry etching process [0047 and 0074-0077].
It is noted that the limitations “wherein the first opening is formed by a photolithography process, and the second opening is formed by a dry etching process” of claim 15 are the process limitations on product claims. The method of forming a device is not germane to the issue of patentability of the device itself. Therefore, these limitations have not been given patentable weight.
Re Claim 16: The color filter array substrate of claim 13, wherein the passivation layer 70 is an inorganic material layer [0039].
Re Claim 17: The color filter array substrate of claim 13, wherein the TFT structural structure further comprises a gate meal layer 26a, a gate insulating layer 30, an active layer 40a, an ohmic contact layer (not shown), and the source/drain metal layer 65a, 66a, 67a (Fig. 5) [0032-0033].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee, US 2010/0065848).
Re Claims 2 and 8: The method for fabricating a color filter array substrate of claim 1 and claim 7 respectively:
Lee discloses that the planarization layer 100 is formed of a photosensitive organic material and the first opening of the contact hole 106a is formed by patterning portions of the planarization layer 100 [0074-0075]. Lee also discloses that the second opening of the contact hole 106a is formed by a dry etching process on the color resist layer 90R and the passivation layer 70 [0076].
Thus, it is obvious that the first opening is formed by a photolithography process, and the second opening is formed by a dry etching process in order to complete the contact hole formation.
Re Claims 3 and 9: The method for fabricating a color filter array substrate of claim 2 and claim 8 respectively:
It is also obvious that the first opening and the second opening are formed by the same photomask in order to align the second opening corresponding to the first opening so as to obtain a complete contact via hole through the planarization layer, the color resist layer and the passivation layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
August 8, 2022